Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 3, 2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because 
In Fig. 1, “Polorized” should read “Polarized”
In Fig, 5, one of the top “230” should read “240”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Charaabi (US PGPUB 2020/0251830 A1) in view of Singh et al. (US PGPUB 2015/0311600 A1), hereinafter known as Singh, and West et al. (US Patent No. 6650291 B1), hereinafter known as West.
Regarding claim 1, Charaabi teaches (Fig. 1-2, 4-5, and 7) a circularly polarized array antenna ([0071]) comprising: a ground plane (70); and a plurality of circularly polarized antennas (100), each of the circularly polarized antennas (100) comprising: a column substrate (2) coupled to the ground plane (70), the column substrate (2) having a plurality of faces (3); and a plurality of dipole elements (10), each of the dipole elements (10) disposed on a different face of the plurality of faces (3) of the column substrate (2) but does not specifically teach each of the circularly polarized antennas configured to communicate over a frequency band ranging from 24 GHz to 52 GHz; a plurality of isolated magnetic dipole elements.
However, Singh teaches a plurality of isolated magnetic dipole elements (Fig. 4A and 6A)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the circularly polarized array antenna of Charaabi with Singh to include “a plurality of isolated magnetic dipole elements,” as taught by Singh, for the purpose of improving isolation (see also [0021]).
Charaabi in view of Singh does not specifically teach circularly polarized antennas configured to communicate over a frequency band ranging from 24 GHz to 52 GHz.
However, West teaches circularly polarized antennas (col. 1, lines 21-25) configured to communicate over a frequency band ranging from 24 GHz to 52 GHz (col. 4, lines 42-59).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the circularly polarized array antenna of Charaabi with West to include “circularly polarized antennas configured to communicate over a frequency band ranging from 24 GHz to 52 GHz,” as taught by West, for the purpose of fulfilling satellite communication requirements (see also col. 1, lines 8-25). It would have been obvious to one of ordinary skill in the art at the time of the invention to have a frequency band ranging from 24 GHz to 52 GHz, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 2, Charaabi does not specifically teach wherein each of the circularly polarized antennas further comprise: a plurality of parasitic elements, each of the parasitic elements disposed on a different face of the column substrate, each of the parasitic elements electrically coupled to a corresponding isolated magnetic dipole.
However, Singh teaches (Fig. 3A, 4A, and 6A) wherein each of the circularly polarized antennas further comprise: a plurality of parasitic elements (131 and 132), each of the parasitic elements disposed on a different face of the column substrate (220), each of the parasitic elements electrically coupled to a corresponding isolated magnetic dipole (Fig. 3A)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the circularly polarized array antenna of Charaabi with Singh to include “wherein each of the circularly polarized antennas further comprise: a plurality of parasitic elements, each of the parasitic elements disposed on a different face of the column substrate, each of the parasitic elements electrically coupled to a corresponding isolated magnetic dipole,” as taught by Singh, for the purpose of improving robustness by enabling dual frequency operation (see also [0027]).
Regarding claim 3, Charaabi does not specifically teach wherein a radiation pattern associated with the circularly polarized array antenna is left-hand circularly polarized or right-hand circularly polarized.
However, Singh teaches wherein a radiation pattern associated with the circularly polarized array antenna is left-hand circularly polarized or right-hand circularly polarized ([0050]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the circularly polarized array antenna of Charaabi with Singh to include “wherein a radiation pattern associated with the circularly polarized array antenna is left-hand circularly polarized or right-hand circularly polarized,” as taught by Singh, for the purpose of improving isolation (see also [0031]).
Regarding claim 4, Charaabi does not specifically teach wherein the plurality of isolated magnetic dipole elements comprise: a first magnetic dipole element disposed on a first face of the column substrate; a second magnetic dipole element disposed on a second face of the column substrate; a third magnetic dipole element disposed on a third face of the column substrate; and a fourth magnetic dipole element disposed on a fourth face of the column substrate.
However, Singh teaches (Fig. 4A and 6A) wherein the plurality of isolated magnetic dipole elements comprise ([0039]): a first magnetic dipole element (223) disposed on a first face of the column substrate (220); a second magnetic dipole element (223) disposed on a second face of the column substrate (220); a third magnetic dipole element (223) disposed on a third face of the column substrate (220); and a fourth magnetic dipole element (223) disposed on a fourth face of the column substrate (220).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the circularly polarized array antenna of Charaabi with Singh to include “wherein the plurality of isolated magnetic dipole elements comprise: a first magnetic dipole element disposed on a first face of the column substrate; a second magnetic dipole element disposed on a second face of the column substrate; a third magnetic dipole element disposed on a third face of the column substrate; and a fourth magnetic dipole element disposed on a fourth face of the column substrate,” as taught by Singh, for the purpose of improving isolation (see also [0021]).
Regarding claim 5, Charaabi teaches (Fig. 6-7) wherein a height of the column substrate (52) is shorter than a length of the ground plane and a width of the ground plane (bottom of 300).
Regarding claim 6, Charaabi does not specifically teach wherein a length dimension of the ground plane is substantially the same as a width dimension of the ground plane.
However, Singh teaches (Fig. 4A and 4B) wherein a length dimension of the ground plane is substantially the same as a width dimension of the ground plane (242, 240).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the circularly polarized array antenna of Charaabi with Singh to include “wherein a length dimension of the ground plane is substantially the same as a width dimension of the ground plane,” as taught by Singh, for the purpose of obtaining a desired frequency response (see also [0026]).
Regarding claim 7, Charaabi does not specifically teach wherein the frequency band ranges from 24 GHz to 30 GHz.
However, West teaches wherein the frequency band ranges from 24 GHz to 30 GHz (col. 1, lines 8-17, and col. 4, lines 42-59).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the circularly polarized array antenna of Charaabi with West to include “wherein the frequency band ranges from 24 GHz to 30 GHz,” as taught by West, or the purpose of fulfilling satellite communication requirements (see also col. 1, lines 8-25). It would have been obvious to one of ordinary skill in the art at the time of the invention to have a frequency band ranging from 24 GHz to 52 GHz, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 8, Charaabi does not specifically teach wherein the frequency band ranges from 30 GHz to 40 GHz.
However, West teaches wherein the frequency band ranges from 30 GHz to 40 GHz (col. 1, lines 8-17, and col. 4, lines 42-59).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the circularly polarized array antenna of Charaabi with West to include “wherein the frequency band ranges from 30 GHz to 40 GHz,” as taught by West, or the purpose of fulfilling satellite communication requirements (see also col. 1, lines 8-25). It would have been obvious to one of ordinary skill in the art at the time of the invention to have a frequency band ranging from 24 GHz to 52 GHz, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 9, Charaabi teaches (Fig. 1-2, 4-5, and 7) an antenna system comprising: a circularly polarized array antenna comprising a plurality of circularly polarized antennas ([0071]), each of the circularly polarized antennas comprising: a column substrate (2) coupled to a ground plane (70), the column substrate (2) having a plurality of faces (3); and a plurality of dipole elements (10), each of the dipole elements (10) disposed on a different face of the plurality of faces (3) of the column substrate (2) but does not specifically teach a phase shifter circuit comprising a plurality of phase shifters, each of the plurality of phase shifters electrically coupled to a radio frequency (RF) source; and a circularly polarized array antenna electrically coupled to the phase shifter circuit, each of the circularly polarized antennas configured to communicate over a frequency band ranging from 24 GHz to 52 GHz, a plurality of isolated magnetic dipole elements.
However, Singh teaches a plurality of isolated magnetic dipole elements (Fig. 4A and 6A)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna system of Charaabi with Singh to include “a plurality of isolated magnetic dipole elements,” as taught by Singh, for the purpose of improving isolation (see also [0021]).
Charaabi in view of Singh does not specifically teach a phase shifter circuit comprising a plurality of phase shifters, each of the plurality of phase shifters electrically coupled to a radio frequency (RF) source; and a circularly polarized array antenna electrically coupled to the phase shifter circuit, each of the circularly polarized antennas configured to communicate over a frequency band ranging from 24 GHz to 52 GHz.
However, West teaches a phase shifter circuit comprising a plurality of phase shifters (col. 2, lines 35-45), each of the plurality of phase shifters electrically coupled to a radio frequency (RF) source (col. 2, lines 35-45); and a circularly polarized array antenna electrically coupled to the phase shifter circuit (col. 2, lines 35-45), circularly polarized antennas (col. 1, lines 21-25) configured to communicate over a frequency band ranging from 24 GHz to 52 GHz (col. 4, lines 42-59).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna system of Charaabi with West to include “a phase shifter circuit comprising a plurality of phase shifters, each of the plurality of phase shifters electrically coupled to a radio frequency (RF) source; and a circularly polarized array antenna electrically coupled to the phase shifter circuit, circularly polarized antennas configured to communicate over a frequency band ranging from 24 GHz to 52 GHz,” as taught by West, for the purpose of steering the beam of the antenna system and fulfilling satellite communication requirements (see also col. 1, lines 8-25 and col. 2, lines 35-39). It would have been obvious to one of ordinary skill in the art at the time of the invention to have a frequency band ranging from 24 GHz to 52 GHz, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 10, Charaabi does not specifically teach wherein each of the circularly polarized antennas further comprise: a plurality of parasitic elements, each of the parasitic elements disposed on a different face of the column substrate, each of the parasitic elements electrically coupled to a corresponding isolated magnetic dipole.
However, Singh teaches (Fig. 3A, 4A, and 6A) wherein each of the circularly polarized antennas further comprise: a plurality of parasitic elements (131 and 132), each of the parasitic elements disposed on a different face of the column substrate (220), each of the parasitic elements electrically coupled to a corresponding isolated magnetic dipole (Fig. 3A)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna system of Charaabi with Singh to include “wherein each of the circularly polarized antennas further comprise: a plurality of parasitic elements, each of the parasitic elements disposed on a different face of the column substrate, each of the parasitic elements electrically coupled to a corresponding isolated magnetic dipole,” as taught by Singh, for the purpose of improving robustness by enabling dual frequency operation (see also [0027]).
Regarding claim 11, Charaabi does not specifically teach wherein a radiation pattern associated with the circularly polarized array antenna is left-hand circularly polarized or right-hand circularly polarized.
However, Singh teaches wherein a radiation pattern associated with the circularly polarized array antenna is left-hand circularly polarized or right-hand circularly polarized ([0050]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna system of Charaabi with Singh to include “wherein a radiation pattern associated with the circularly polarized array antenna is left-hand circularly polarized or right-hand circularly polarized,” as taught by Singh, for the purpose of improving isolation (see also [0031]).
Regarding claim 12, Charaabi does not specifically teach wherein the plurality of isolated magnetic dipole elements comprise: a first magnetic dipole antenna disposed on a first face of the column substrate; a second magnetic dipole antenna disposed on a second face of the column substrate; a third magnetic dipole antenna disposed on a third face of the column substrate; and a fourth magnetic dipole antenna disposed on a fourth face of the column substrate.
However, Singh teaches (Fig. 4A and 6A) wherein the plurality of isolated magnetic dipole elements comprise ([0039]): a first magnetic dipole element (223) disposed on a first face of the column substrate (220); a second magnetic dipole element (223) disposed on a second face of the column substrate (220); a third magnetic dipole element (223) disposed on a third face of the column substrate (220); and a fourth magnetic dipole element (223) disposed on a fourth face of the column substrate (220).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna system of Charaabi with Singh to include “wherein the plurality of isolated magnetic dipole elements comprise: a first magnetic dipole element disposed on a first face of the column substrate; a second magnetic dipole element disposed on a second face of the column substrate; a third magnetic dipole element disposed on a third face of the column substrate; and a fourth magnetic dipole element disposed on a fourth face of the column substrate,” as taught by Singh, for the purpose of improving isolation (see also [0021]).
Regarding claim 13, Charaabi teaches (Fig. 6-7) wherein a height of the column substrate (52) is shorter than a length of the ground plane and a width of the ground plane (bottom of 300).
Regarding claim 14, Charaabi does not specifically teach wherein a length dimension of the ground plane is substantially the same as a width dimension of the ground plane.
However, Singh teaches (Fig. 4A and 4B) wherein a length dimension of the ground plane is substantially the same as a width dimension of the ground plane (242, 240).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna system of Charaabi with Singh to include “wherein a length dimension of the ground plane is substantially the same as a width dimension of the ground plane,” as taught by Singh, for the purpose of obtaining a desired frequency response (see also [0026]).
Regarding claim 15, Charaabi does not specifically teach wherein the frequency band ranges from 24 GHz to 30 GHz.
However, West teaches wherein the frequency band ranges from 24 GHz to 30 GHz (col. 1, lines 8-17, and col. 4, lines 42-59).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna system of Charaabi with West to include “wherein the frequency band ranges from 24 GHz to 30 GHz,” as taught by West, or the purpose of fulfilling satellite communication requirements (see also col. 1, lines 8-25). It would have been obvious to one of ordinary skill in the art at the time of the invention to have a frequency band ranging from 24 GHz to 52 GHz, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 16, Charaabi does not specifically teach wherein the frequency band ranges from 30 GHz to 40 GHz.
However, West teaches wherein the frequency band ranges from 30 GHz to 40 GHz (col. 1, lines 8-17, and col. 4, lines 42-59).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna system of Charaabi with West to include “wherein the frequency band ranges from 30 GHz to 40 GHz,” as taught by West, or the purpose of fulfilling satellite communication requirements (see also col. 1, lines 8-25). It would have been obvious to one of ordinary skill in the art at the time of the invention to have a frequency band ranging from 24 GHz to 52 GHz, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 17, Charaabi does not specifically teach further comprising: an amplitude control circuit comprising a plurality of amplifiers, each of the amplifiers coupled between a corresponding phase shifter of the phase shifter circuit and a corresponding circularly polarized antenna of the circularly polarized array antenna, each of the amplifiers configured to amplify a phase-shifted RF signal received from the corresponding phase shifter.
However, West teaches an amplitude control circuit comprising a plurality of amplifiers (col. 9, line 61 – col. 10, line 5), each of the amplifiers coupled between a corresponding phase shifter of the phase shifter circuit and a corresponding circularly polarized antenna of the circularly polarized array antenna (col. 9, line 61 – col. 10, line 5), each of the amplifiers configured to amplify a phase-shifted RF signal received from the corresponding phase shifter (col. 9, line 61 – col. 10, line 5).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna system of Charaabi with West to include “an amplitude control circuit comprising a plurality of amplifiers, each of the amplifiers coupled between a corresponding phase shifter of the phase shifter circuit and a corresponding circularly polarized antenna of the circularly polarized array antenna, each of the amplifiers configured to amplify a phase-shifted RF signal received from the corresponding phase shifter,” as taught by West, or the purpose of amplifying the outgoing signal (see also col. 9, line 61 – col. 10, line 5).
Regarding claim 18, Charaabi does not specifically teach wherein each of the plurality of phase shifters comprises a millimeter wave phase shifter.
However, West teaches wherein each of the plurality of phase shifters comprises a millimeter wave phase shifter (col. 4, lines 42-59).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna system of Charaabi with West to include “wherein each of the plurality of phase shifters comprises a millimeter wave phase shifter,” as taught by West, for the purpose of steering the beam of the antenna system (see also col. 2, lines 35-45).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONCHAN J KIM whose telephone number is (571)272-3204. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONCHAN J KIM/Examiner, Art Unit 2845                                                                                                                                                                                                        

/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845